705 So.2d 738 (1998)
Ramona GUIDROZ, et al.
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.
No. 97-C-2653.
Supreme Court of Louisiana.
January 30, 1998.
*739 PER CURIAM.[*]
The application is granted.
The court of appeal, after reversing the trial court's directed verdict dismissing the insured's cross-claim against the insurer for the amount of the excess judgment based on the insurer's failure to settle within the policy limits, erred by rendering judgment in favor of the cross-claimant. Because the judgment of the trial court was a directed verdict, the insurer did not have the opportunity of presenting its entire case, and the court of appeal should have remanded for that purpose.
Accordingly, the judgment of the court of appeal on the insured's cross-claim is set aside, and the case is remanded to the trial court for further proceedings consistent with this opinion.
JOHNSON, J., would deny the writ.
NOTES
[*]  TRAYLOR, J., not on panel.